MEMO OPINION
PER CURIAM:
Original Proceeding.
Petitioner, appearing pro se, has filed with this Court his petition for a writ of habeas corpus, alleging his confinement in. the Cascade County jail is in violation of the United States Constitution and the Montana Constitution. It appears from the petition that previously a petition for a writ of habeas corpus had been filed in the district court and that he has court appointed counsel. It has long been a rule of this Court that we do not accept pro se petitions when the applicant is represented by counsel because counsel can properly present such matters and should be permitted to do so without interference from his client. See Taylor v. State of Montana, 159 Mont. 535, 499 P.2d 806.
For this reason this pro se petition is dismissed and the relief requested denied.